ORDER

PER CURIAM:
AND NOW, this 24th day of October, 1994, a certificate having been filed with this Court pursuant to Rule 214(h), Pa.R.D.E., that the criminal conviction of James J. Curran, Jr., has been vacated and a new trial granted, it is
ORDERED that James J. Curran, Jr., is hereby reinstated as a member of the Bar of this Commonwealth.
FLAHERTY and CAPPY, JJ., did not participate in this matter.
PAPADAKOS, J., dissents and would continue Mr. Curran in temporary suspension pending recommendation from the Disciplinary Board.
MONTEMURO, J., is sitting by designation.